Citation Nr: 0201930	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-18 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain with narrowing at L4-5, evaluated as 10 percent 
disabling prior to September 13, 1999, and as 20 percent 
disabling from September 13, 1999.

2.  Entitlement to an increased evaluation for post-operative 
residuals of a left torn medial meniscus, with degenerative 
joint disease, currently evaluated as 10 percent disabling.

3.  Assignment of an initial evaluation for a scar, medial 
aspect, left knee, initially evaluated as noncompensably 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from April 1982 to June 1995.

This appeal to the Board of Veterans Appeals (Board) arose 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota, 
which confirmed and continued the 10 percent disability 
evaluations assigned to the service-connected low back 
disability (chronic low back pain with narrowing at L4-5) and 
left knee disability (post-operative residuals of a left torn 
medial meniscus, with degenerative joint disease).  In 
September 1999, the veteran testified at a personal hearing 
at the RO; in January 2000, the hearing officer issued a 
decision increasing the evaluation assigned to the low back 
disability to 20 percent, effective September 13, 1999, and 
confirming the 10 percent evaluation assigned to the left 
knee disability.  Supplemental statements of the case issued 
in May and July 2000 continued the evaluations currently 
assigned.  In January 2001, the Board remanded these issues 
to the RO for further evidentiary development.  

This remand also instructed the RO to consider whether the 
veteran was entitled to a separate evaluation for a scar of 
the left knee.  In September 2001, the RO issued a rating 
action which continued the evaluations assigned to the low 
back and left knee disabilities, but awarded a separate 
disability evaluation for the left knee scar and assigned a 
noncompensable (0 percent) initial disability evaluation.  
The issue of entitlement to an initial compensable evaluation 
for the service-connected left knee scar will be subject to 
the attached remand.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for the low back 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to that notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for an 
increased rating for service-connected post-operative left 
knee meniscus tear residuals, with degenerative arthritis, 
has been obtained.

2.  The veteran's service-connected post-operative left knee 
meniscus tear residuals are manifested by meniscal tear and 
minimal laxity analogous to not more than slight recurrent 
subluxation or lateral instability.

3.  The veteran's left knee arthritis is manifested by x-ray 
evidence of arthritis, left knee extension limited to not 
more than 0 degrees, including due to painful movement, and 
left knee flexion limited to not more than 110 degrees, 
including due to painful movement.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected post-operative left knee medial 
meniscus tear residuals (not including arthritis) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2001).

2.  The schedular criteria for a separate disability rating 
of 10 percent for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
DCs 5010-5003, 5260, 5261 (2000); VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his left knee post-operative 
medial meniscus tear residuals are more disabling than the 
current disability would suggest.  He has asserted that he 
suffers from a constant dull ache in the knee, which worsens 
with use.  He also indicated that he can only walk 400 feet 
on a level surface without discomfort.  Therefore, he 
believes that a higher disability evaluation is in order.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The applicable laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual Background

A July 1995 rating decision granted service connection for 
left knee and low back disabilities, finding that these 
disabilities had been directly related to service, and 
assigned a 10 percent rating for each.  The left knee 
disability was related to a fall down steps in service.  In 
February 1999, the veteran submitted the currently appealed 
claim for increased evaluations for these disabilities. 

The relevant evidence of record included the report of a VA 
examination of the veteran which was conducted in July 1995.  
At that examination, the veteran complained of a lot of left 
knee pain and stiffness which was aggravated by prolonged 
inactivity, prolonged standing, or carrying things.  There 
was no evidence at that time of edema, effusion, or bony 
deformity of the left knee.  There was tenderness to 
palpation with limitation of flexion to 130 degrees (140 
degrees is normal); extension of 0 degrees was normal.  An x-
ray showed minimal early degenerative changes.  The diagnosis 
was a history of torn medial meniscus status-post 
arthroscopic medial meniscectomy, with residual early 
degenerative arthritis.  

At the July 1995 VA examination, the veteran also complained 
of low back pains. 
Ranges of motion of the lumbar spine were recorded as 
follows: 80 degrees flexion (95 degrees is normal); 20 
degrees extension (35 degrees is normal); 20 degrees lateral 
flexion (40 degrees is normal); and 20 degrees rotation (35 
degrees is normal).  The low back disability was diagnosed as 
mild scoliosis of the lumbosacral spine convexed to the left, 
with minimal disc space narrowing at L4-L5.  

The veteran was treated at Minot Air Force Base between 
February 1996 and January 1999.  On January 19, 1999, he 
complained of left leg pain and was noted to be walking with 
a cane.  There was no swelling or crepitation of the left 
knee.  There was mild ligament laxity.  The assessment was 
leg pain secondary to knee derangement.  Possible post-
traumatic arthritic changes were also noted.

VA re-examined the veteran in April 1999.  His chief 
complaint was of recurring pain with weather changes or 
inactivity.  He stated that the joint did not lock up, 
although it would give way approximately once a year.  The 
examination found minor varus deformity of the left knee.  
There was no gross palpation tenderness, edema, effusion or 
deformity.  The laxity tests, drawer and McMurray signs, and 
varus/valgus tests were all negative.  The apprehension test 
was also negative.  Range of motion studies found 125 degrees 
active motion and 135 degrees passive motion.  There was no 
indication of pain on motion, fatigability, or 
incoordination.  An x-ray revealed a slight superior patellar 
spur.  The diagnosis was status post arthroscopy of the left 
knee.

The veteran testified at a personal hearing at the RO in 
September 1999.  He stated that he used a knee brace to 
stabilize the knee.  He alleged that the left knee joint gave 
out and that he had chronic pain.  He indicated that he could 
not lift his leg and could not cross the leg due to pain.  He 
testified that he now had a slight limp and that the left 
knee joint would swell in cold weather.

VA examined the veteran in November 1999.  He stated that he 
experienced "give way" and that sudden turning while weight 
bearing would result in pain.  He claimed that he had 
swelling about three times per year, although he denied 
having increased heat or redness.  The veteran also reported 
that he had weakness and stiffness but had no locking.  There 
were no significant flare-ups; rather, he indicated that he 
had constant pain.  The physical examination found a 
symmetrical gait with long strides.  The veteran was wearing 
a knee brace.  There was no deformity of the left knee.  He 
was able to heel/toe walk and could do deep knee bends, 
although he had to place his right hand on his thigh to get 
back up.  There was no effusion or synovial thickening.  He 
displayed tenderness over the medial retropatellar surface, 
but there was no erythema or increased warmth.  Flexion was 
to 105 degrees (active), to 160 degrees (passive), and to 120 
degrees (after exercise).  Extension was to 0 degrees.  On 
full passive flexion, with the heel to the buttock, there was 
an audible "clunk" in the knee, which was painful.  There was 
also pain at the end range of full passive flexion.  There 
was no evidence of increased fatigability, weakness, or 
increased loss of motion after exercise.  Manual muscle 
testing showed no weakness of flexion or extension.  There 
was no indication of valgus or varus instability.  The drawer 
sign and the Lachman's test were negative.  The McMurray's 
sign caused pain at the medial joint line, but there was no 
click.  The assessment was chronic left knee pain, status 
post left medial meniscectomy.

An outpatient treatment record from April 2000 revealed the 
veteran's complaints of pain in the knee upon standing and 
his report that he could not bend the knee to assist in 
lifting.  The veteran was wearing a knee brace at the time of 
the examination.  After removing the brace, the examiner 
noted no laxity.  There was some crepitation on passive 
motion, but there was no swelling or erythema, and there was 
full range of motion.

Another VA examination was conducted in March 2001.  The 
veteran reported experiencing a constant dull ache of 4/10 
(with a 10 being unbearable pain) over the suprapatellar area 
and over the anterolateral joint line.  This pain increased 
to 8.5/10 on stairs or on walking.  The veteran reported that 
the knee joint would occasionally pop, causing severe pain.  
He could perform all activities of daily living, except for 
putting on his left sock and shoe (he reported that he could 
not bend the left knee joint).  The examination noted that he 
was using a single-point cane and had an antalgic, stiff-
kneed gait.  He was wearing a knee brace with double uprights 
and an anterior cut-out.  Flexion was to 110 degrees 
(active), to 140 degrees (passive), and to 110 degrees (after 
exercise).  Extension was to 0 degrees.  The veteran reported 
that his left knee pain would increase on flexion and 
extension.  The examiner found no evidence of fatigability or 
loss of coordination, although the veteran did complain of 
increased pain after exercise.  Muscle testing showed "give 
way" weakness at the knee with flexion and extension.  The 
veteran displayed tenderness on palpation of the 
anterolateral joint line.  There was no effusion, the 
patellar apprehension test was negative, and there was no 
varus/valgus instability.  The drawer, Lachman's and 
McMurray's tests were all negative.  An x-ray did not show 
degenerative joint disease.  The diagnosis was status post 
left knee medial meniscectomy.  A July 2001 outpatient 
treatment record noted the veteran's complaint that his knee 
was quite painful to motion.

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)).  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal.  For the reasons expressed immediately below, the 
Board finds that the development of this claim has proceeded 
in accordance with the provisions of the law and regulations 
and that no further duty to notify or assist the veteran is 
required.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the July 1999 Statement of the Case, the 
Supplemental Statements of the Case issued in January, May, 
and July 2000 and September 2001, and the January 2001 Board 
remand, the veteran and his representative were provided 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim on appeal.  These 
statements also notified the veteran and his representative 
of the pertinent laws and regulations, as well as his due 
process rights.  The veteran also presented his arguments in 
person before a hearing officer at a personal hearing 
conducted in September 1999.  There is no indication that 
there are additional records pertaining to this issue that 
should be obtained prior to making a final determination of 
this appeal.  In sum, the veteran has received appropriate 
notice and the facts relevant to the veteran's claim have 
been properly developed.  There is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.

Laws and Regulations

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  In cases of functional impairment, 
evaluations are to based upon lack of usefulness, and medical 
examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon a person's 
ordinary activity.  See 
38 C.F.R. § 4.10.  This evaluation includes functional 
disability due to pain, weakness, or fatigability under the 
provisions of 38 C.F.R. § 4.40.  In evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board must also consider functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of joint under the provisions of 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for removal of the semilunar 
cartilage, with symptoms.  38 C.F.R. Part 4, DC 5259 (2001).  
This is the maximum evaluation pursuant to this Diagnostic 
Code.  

DC 5257 provides that, for impairment of the knee when there 
is a recurrent subluxation or lateral instability, a 10 
percent rating is warranted where the disability is slight, a 
20 percent rating is warranted where the disability is 
moderate.  38 C.F.R. § 4.71a.  

DC 5010 provides that arthritis due to trauma, substantiated 
by x-ray findings, will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a.  DC 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Arthritis and instability of the knee may be rated separately 
under the diagnostic criteria of DC 5003 and DC 5257.  
VAOPGCPREC 23-97.  Arthritis and removal of semilunar 
cartilage may be rated separately under the diagnostic 
criteria of DC 5003 and DC 5259.  VAOPGCPREC 9-98.  For a 
knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on x-ray findings and limitation 
of motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent (noncompensable) rating.  A separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
ratings for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. 

DC 5260 provides for ratings based on limitation of flexion 
of the knee, including as follows: for limitation of flexion 
limited to 45 degrees, a 10 percent rating is warranted; for 
limitation of flexion limited to 30 degrees, a 20 percent 
rating is warranted.  See 38 C.F.R. § 4.71, Plate I 
(specifying that normal flexion for the leg or knee is to 140 
degrees).  DC 5261 provides for ratings based on limitation 
of extension of the leg, including as follows: for extension 
of the leg limited to 10 degrees, a 10 percent rating is 
warranted; for extension of the leg limited to 15 degrees, a 
20 percent rating is warranted.  See 38 C.F.R. § 4.71, Plate 
I (specifying that normal extension for the leg or knee is to 
zero degrees).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

Legal Analysis

As noted above, the veteran has alleged that his service-
connected left knee medial meniscectomy residuals are more 
disabling than the currently assigned 10 percent evaluation 
would suggest.  He contends that he has left knee pain which 
prevents him from certain motion or activities.

In this case, a 10 percent rating for service-connected left 
knee medial meniscectomy residuals has been in effect from 
June 1995, rated under DC 5257.  This rating was based on an 
in-service injury of the left knee and chronic in-service 
left knee disability.  The original grant of service 
connection for left knee disability included arthritis of the 
left knee, and the evidence of record at that time included 
x-ray evidence (July 1995) of minimal early degenerative 
changes of the left knee.  The Board notes that the veteran 
has been rated under DC 5257 since June 1995 (included 
findings of mild ligament laxity), although the analysis in 
1995 and in the May 1999 rating decision on appeal also 
included some consideration of rating based on limitation of 
motion.  

The Board agrees that DC 5257 is an appropriate diagnostic 
code under which to rate that aspect of the veteran's left 
knee disability manifested by mild ligament laxity, including 
due to meniscal tear or removal (but not including arthritis 
or limitation of motion).  However, a rating for left knee 
disability under DC 5257 does not preclude a separate rating 
for limitation of motion due to arthritis of the left knee 
joint.  As indicated below, arthritis and instability of the 
knee may be rated separately under the diagnostic criteria of 
DCs 5010-5003-5260 or 5261 and 
DC 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

However, in rating the veteran's service-connected left knee 
disability, the governing regulations provide that 
symptomatology associated with service-connected post-
operative residuals of a left torn medial meniscus (rated as 
analogous to recurrent subluxation or lateral instability), 
and symptomatology attributable to arthritis of the left 
knee, including painful motion, must be considered under only 
one set of rating criteria.  VA disability compensation 
regulations provide that the rating of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Rating under DC 5257

After a review of all the evidence, the record reflects that 
the veteran's service-connected post-operative residuals of a 
left torn medial meniscus (not including arthritis) is 
manifested by meniscal tear and minimal laxity analogous to 
not more than slight recurrent subluxation or lateral 
instability.  This includes the veteran's reports of his left 
knee giving way.  

The left knee disability rated under DC 5257 manifests in a 
disability analogous to no more than mild recurrent 
subluxation or lateral instability.  For example, the January 
1999 clinical finding was of only mild ligament laxity.  
Other specific clinical findings show no laxity (April 2000), 
no varus/valgus instability, and negative clinical testing 
for evidence of subluxation or lateral instability (November 
1999 and March 2001).  There was no indication of recurrent 
subluxation and there was no varus/valgus instability.  Based 
on these findings, the Board finds that the criteria for an 
evaluation in excess of 10 percent for the service-connected 
post-operative left knee medial meniscus tear residuals (not 
including arthritis) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, DC 5257.

The objective evidence does not indicate that the veteran 
currently suffers from moderate impairment of the left knee, 
to include recurrent subluxation or lateral instability, so 
as to warrant a 20 percent disability evaluation pursuant to 
38 C.F.R. Part 4, DC 5257.  This evidence does not support a 
finding that the veteran currently suffers from moderate 
impairment of the left knee joint as contemplated by a 20 
percent rating under DC 5257.  Therefore, a rating in excess 
of 10 percent is likewise not warranted for the veteran's 
left knee disability under DC 5257.  38 C.F.R. § 4.71a. 

The Board has also considered a rating under DC 5259; 
however, as the maximum amount of disability compensation 
allowable under 38 C.F.R. Part 4, DC 5259 for the removal of 
the semilunar cartilage is 10 percent, a higher rating is not 
possible under DC 5259.  38 C.F.R. § 4.71a.

Separate Disability Rating for Arthritis with Painful Motion

The Board finds that, although a rating in excess of 10 
percent under DC 5257 is not warranted, a separate 10 percent 
rating is warranted under DCs 5010-5003 for arthritis of the 
left knee which is manifested by some painful limitation of 
motion.  The evidence reflects that the veteran has been 
diagnosed with early degenerative changes in the left knee 
joint based on July 1995 x-ray findings.  The rating schedule 
provides that the veteran's arthritis of the left knee is to 
be rated as degenerative arthritis, which in this case is to 
be rated based on limitation of motion of the left knee 
disability.  38 C.F.R. § 4.71a, DCs 5010-5003.  

A VA General Counsel precedent opinion, VAOPGCPREC 23-97, 
determined that where a knee disability is already rated 
under DC 5257, a separate rating may be considered under DC 
5003 for arthritis of the knee, where there is limitation of 
motion under DC 5260 (flexion) or DC 5261 (extension) that is 
to a noncompensable degree.  In this case, the schedular 
rating criteria for a compensable rating under DC 5260 
(limitation of flexion) or 5261 (limitation of extension) 
have not been met.  38 C.F.R. § 4.71a.  The evidence reflects 
that the veteran's right knee disability is manifested by 110 
degrees active flexion of the left knee, with 140 degrees of 
passive flexion, and extension to 0 degrees.  Even with 
consideration of factors indicated by 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, supra, the evidence still does not 
demonstrate limitation of flexion which approximates 60 
degrees nor limitation of extension which approximates 5 
degrees to warrant a noncompensable rating.  38 C.F.R. 
§ 4.71a.  

However, in a precedent opinion, VA's General Counsel 
concluded that, even if the veteran technically has full 
range of motion but the motion is inhibited by pain, a 
minimum compensable rating for arthritis under DC 5003 and 
38 C.F.R. § 4.59 would be available, citing to Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  VAOPGCPREC 9-98.  In 
this case, as the veteran's left knee arthritis, which has 
been confirmed by x-ray findings in July 1995, is supported 
by some evidence of painful motion, specifically the recent 
VA examination report, which revealed tenderness, the Board 
finds that the schedular criteria for a 10 percent rating for 
traumatic arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5010-5003; VAOPGCPREC 9-98.  
The findings are consistent with the veteran's history of 
complaints of left knee pain and tenderness, which produce 
some loss of motion.  In this case, where the limitation of 
motion of the left knee is noncompensable under the 
appropriate diagnostic codes, the Board finds that a rating 
of 10 percent is for application for the left knee (a major 
joint).  38 C.F.R. § 4.71a, DC 5003.  

However, a rating in excess of 10 percent for left knee 
arthritis manifested by painful motion is not warranted.  
Even with considerations of painful motion, the evidence 
shows that the veteran's left knee disability is not limited 
to motion which more nearly approximates limitation to 30 
degrees flexion or to 15 degrees extension.  See 38 C.F.R. 
Part 4, DCs 5260 and 5261.  The evidence shows that the 
veteran experiences painful motion at full passive flexion 
(November 1999), at full range of motion (April 2000), and 
flexion to 110 degrees and extension to 0 degrees with pain 
(March 2001).  The veteran also complained of increased pain 
after exercise (March 2001).  However, painful motion is 
considered limited motion only from the point that pain 
actually sets in or impedes motion.  See Schafrath, 1 Vet. 
App. at 592; VAOPGCPREC 9-98.  The clinical evidence shows 
that, even with considerations of pain, the veteran has 110 
degrees active flexion of the left knee, and extension to 0 
degrees.  Normal range of motion is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

The evidence does not show the presence of functional loss 
due to weakness, fatigability, or incoordination.  In fact, 
the most recent examination noted that there was no 
fatigability or loss of coordination.  While there was some 
increase in pain in the knee joint following exercise, the 
Board finds, in light of the minimal clinical evidence of 
impairment - such as no effusion or swelling, negative 
Lachman's, McMurray's, drawer, and patellar apprehension 
tests, and the measured range of motion - that painful motion 
due to arthritis is adequately compensated by a 10 percent 
evaluation.  

With regard to painful motion, the veteran has reported 
generally that his left knee is painful, or limits motion, or 
prevents him from bending the knee joint.  The Board has 
considered the veteran's reported complaints of left knee 
pain and has considered the effect such would have on his 
functional ability.  However, the Board finds that the 
specific clinical measures of pain on motion recorded during 
clinical testing are more highly probative than the veteran's 
general and unquantifiable assertions of painful motion.  
Therefore, a separate disability evaluation for limitation of 
motion due to arthritis of the left knee, pursuant to 
38 C.F.R. Part 4, DCs 5260 and 5261, has not been 
established.  38 C.F.R. § 4.71a.  

Extraschedular Evaluation

The RO declined referral of the appellant's claim seeking an 
increased evaluation for his left knee disorder on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) when it last adjudicated the case in September 2001.  
The Board agrees as it does not appear from a review of the 
medical evidence that referral for consideration of an 
extraschedular rating for this disorder is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have the jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell,  
9 Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's left knee disorder (other than 
arthritis) warrants entitlement to increased compensation 
above 10 percent under the schedular criteria for his 
service-connected left knee disability, and that a separate 
10 percent schedular disability rating is warranted based on 
arthritis with painful limitation of motion of the left knee.  
The schedular ratings considered specifically contemplate 
rating based on laxity or lateral instability of the knee 
joint, meniscal removal, and loss of motion, including due to 
painful motion.  It does not appear that the veteran has an 
"exceptional or unusual" left knee disability picture.  It is 
not shown by the evidence that the appellant has required 
hospitalization in the recent or remote past for either left 
knee disability.  Nor is there any specific evidence of 
"marked interference" with employment as a result of left 
knee disability beyond that contemplated by the regular 
schedular standards.  Accordingly, the Board concludes that, 
in the absence of any evidence which shows that this 
disability is exceptional or unusual, such that the regular 
schedular criteria is inadequate to rate it, referral under 
section 3.321(b)(1) for extraschedular consideration of this 
disability is not in order.


ORDER

An evaluation in excess of 10 percent for the service-
connected status post left knee medial meniscectomy residuals 
(not including arthritis) is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted.


REMAND

A preliminary review of the evidence of record indicates that 
the RO issued a decision in September 2001, which granted 
service connection for a scar on the medial aspect of the 
left knee (as a disability separate from the service-
connected status post left knee medial meniscectomy 
residuals).  The RO assigned an initial noncompensable (0 
percent) evaluation for this scar disability.  On October 2, 
2001, the RO received a notice of disagreement with the 
noncompensable evaluation assigned to this disorder.  The 
Court has been very clear in these circumstances that the 
Board must remand the case to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Under these circumstances, this case will be returned to the 
RO for the following:

1.  The RO should issue a statement of 
the case concerning the issue of 
assignment of initial evaluation for the 
service-connected scar of the medial 
aspect of the left knee.  

2.  The veteran should then be given the 
appropriate time to perfect his appeal 
with the submission of a substantive 
appeal.  If, and only if, he files his 
substantive appeal in a timely manner, 
then that issue should also be certified 
to the Board for appellate review.

The veteran-appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



